Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shoji et al (WO 2013141253 A1).
Shoji discloses a sheet [Examples p15] for a medical tube [p10 final paragraph] which comprises a fluororubber and a fluororesin in a volume ratio of 95/5 to 60/40 [p7 ¶8] wherein the fluororubber composition is crosslinked using a polyol [p4 ¶13] such as a polyhydroxy compound that reacts with the fluororesin as well [p7 ¶10-11]. Examples include a vinylidene-hexafluoropropylene copolymer rubber combined with an ethylene-tetrafluoroethylene copolymer fluorine resin [Example 1, p15 ¶1]. The composition is formed by a step of kneading the fluororubber and fluororesin and a step of crosslinking [p 9 ¶1]. During step of kneading, some of the fluororubber and some of the fluororesin will react with one another via polyol crosslinking and form the claimed component (C). This will be “different” from a combination of the fluorine containing resin and fluorine containing rubber because the broadest reasonable interpretation of a “combination” would just be a (non-crosslinked) mixture of the two components. Regarding claim 8, the step of mixing components (A), (B) and (C) and the step of polyol-crosslinking are simultaneous in Shoji. 


Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Inaba et al (JP 2015013432 A). 
Inaba disclose an endoscope having a tube prepared from a laminate [p12 ¶19] comprising a layer fluororesin layer (B) that is the outer layer [p12 ¶17] wherein the layer (B) comprises a fluororesin including polychlorotrifluoroethylene [p6 penultimate ¶] and a fluororubber that is polyol crosslinked and is most preferably a vinylidene fluoride-tetrafluoroethylene-hexafluoropropylene (VdF/TFE/HFP) terpolymer [p 10 ¶8-11]. The fluororesin may include reactive functional groups including carboxyl groups, carboxylic acid halide groups and acid anhydride groups (which are reactive with hydroxyl groups in the polyol crosslinker) [p7 ¶17]. The layer (B) is formed by melt kneading the fluororesin and fluororubber while simultaneously or subsequently crosslinking [p10 ¶ 13-18]. The fluororubber to fluororesin mass ratio is preferably 10/90 to 50/50 [p11 ¶1].
During step of kneading, some of the fluororubber and some of the fluororesin will react with one another via polyol crosslinking and form the claimed component (C). This will be “different” from a combination of the fluorine containing resin and fluorine containing rubber because the broadest reasonable interpretation of a “combination” would just be a (non-crosslinked) mixture of the two components. Regarding claim 8, the step of mixing components (A), (B) and (C) and the step of polyol-crosslinking are simultaneous in Inaba.


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shoji et al (WO 2013141253 A1).
Shoji discloses a fluororubber and a fluororesin in a volume ratio of 95/5 to 60/40 [p7 ¶8] and examples including a fluororubber to fluororesin volume ratio of 90/10 [Ex 2], 85/15 [Ex 1] and 75/25 [Ex 3]. Since both the fluororubber and fluororesin are prepared from radical polymerization of small fluorine substituted hydrocarbon monomer, one would expect very similar densities and expect the volume ratio to be a close approximation of the mass ratio. 
It is the opinion of the Office that the disclosed range of volume ratio of fluororubber to fluororesin is disclosed with sufficient specificity to anticipate the corresponding claimed range of mass ratio of fluororesin to fluororubber of 10:90 to 99:1. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed range overlaps the corresponding claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim Rejections - 35 USC § 103
Claim 1-3 and 5-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (JP 11056761 A) in view of Shoji et al (WO 2013141253 A1).
Ueno discloses an endoscope comprising a flexible tuber outer cover [claim 1] that includes fluorine resin [0007].
Ueno does not disclose the specific composition of the claims. 

It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed composite material in the endoscope of Ueno because Shoji discloses that the composite material is suitable for medical tubes and haves a high degree of chemical resistance and excellent low friction properties and excellent flexibility.


Claim 1-3,5 and 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al (WO 2013141253 A1) in view of Kaduk et al (US 5741855 A).
Shoji does not explicitly disclose adding an additional component C that is a copolymer having a fluorine resin component and a fluorine rubber component. 
Kaduk discloses a blend of two fluoropolymers (a) and (b) with an additional component (C) that is a block copolymer having one elastomeric segment of fluoropolymer and a nonelastomeric segment of a fluoropolymer, wherein the component (C) acts as a compatibilizer for the two fluoropolymers and improves flexibility, tensile strength and/or elongation of the composition [abstract]. Kaduk exemplifies Daiel T-530 from Daikin [Example 1] which is the same compatibilizer used by Applicant [see Specification as filed ¶ 0062]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the compatibilizer (C) of the claims in the fluoropolymer blend of Shoji because Kaduk teaches that the compatibilizer improves the flexibility, tensile strength and/or elongation of a fluoropolymer blend composition. 

1-3 and 5-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Inaba et al (JP 2015013432 A) in view of Kaduk et al (US 5741855 A).. 
Inaba does not explicitly disclose adding an additional component C that is a copolymer having a fluorine resin component and a fluorine rubber component. 
Kaduk discloses a blend of two fluoropolymers (a) and (b) with an additional component (C) that is a block copolymer having one elastomeric segment of fluoropolymer and a nonelastomeric segment of a fluoropolymer, wherein the component (C) acts as a compatibilizer for the two fluoropolymers and improves flexibility, tensile strength and/or elongation of the composition [abstract]. Kaduk exemplifies Daiel T-530 from Daikin [Example 1] which is the same compatibilizer used by Applicant [see Specification as filed ¶ 0062]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the compatibilizer (C) of the claims in the fluoropolymer blend of Inaba because Kaduk teaches that the compatibilizer improves the flexibility, tensile strength and/or elongation of a fluoropolymer blend composition. 


Claim 1-3 and 5-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (JP 11056761 A) in view of Shoji et al (WO 2013141253 A1) in view of Kaduk et al (US 5741855 A).
Modified Ueno does not explicitly disclose adding an additional component C that is a copolymer having a fluorine resin component and a fluorine rubber component. 
Kaduk discloses a blend of two fluoropolymers (a) and (b) with an additional component (C) that is a block copolymer having one elastomeric segment of fluoropolymer and a nonelastomeric segment of a fluoropolymer, wherein the component (C) acts as a compatibilizer 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the compatibilizer (C) of the claims in the fluoropolymer blend of Modified Ueno because Kaduk teaches that the compatibilizer improves the flexibility, tensile strength and/or elongation of a fluoropolymer blend composition. 


Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that Shoji and Inaba do not disclose a component (C) that is different or distinct from the combination of component (A) and (B) as Applicant alleges is required by claims 1 and 8. This argument is not convincing. Firstly, claims 1 and 8 do not require that component (C) is different or distinct from a combination of (A) and (B); only claims 9 and 10 require that component (C) is “different”. Furthermore, as discussed in the amended rejections above, when some of the fluororubber and some of the fluororesin of Shoji or Inaba react with one another via polyol crosslinking and form the claimed component (C), this will be “different” from a combination of the fluorine containing resin (A) and fluorine containing rubber (B), because the broadest reasonable interpretation of a “combination” would just be a (non-crosslinked) mixture of the two components.
Applicant argues that the addition of component C1 in the Examples of the specification provide unexpectedly improved tensile strength, tear strength, heating residual stress and sterilization treatment test when compared to the “Basic aspect” of the combination of A and B without C, as shown in Examples 7 and 12. This argument is not convincing. All these . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766